Case 1:21-cv-00103-JJM-PAS Document 1 Filed 03/04/21 Page 1 of 4 PageID #: 1




                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF RHODE ISLAND

       JUDITH ROSE,                                  *       Civil Action No.
                                                     *
                            Plaintiff,               *
                                                     *
        v.                                           *
                                                     *
      CARRABBA’S ITALIAN GRILL, LLC                  *
                                                     *
                                                     *
                        Defendant.                   *       MARCH 4, 2021
      ___________________________________            *

       NOTICE OF REMOVAL OF ACTION FROM THE SUPERIOR COURT OF RHODE
         ISLAND, KENT COPUNTY SUPERIOR COURT, TO THE UNITED STATES
                              DISTRICT COURT
      FOR THE DISTRICT OF RHODE ISLAND PURSUANT TO 28 U.S.C §§ 1441 and 1446

             PLEASE TAKE NOTICE that, pursuant to 28 U.S.C §§ 1441 and 1446, defendant

      CARRABBA’S ITALIAN GRILL, LLC, by and through its attorneys, hereby removes the

      above-captioned case from the Superior Court of Rhode Island, Kent County Superior Court.

      In support of removal, CARRABBA’S ITALIAN GRILL, LLC states as follows:

             1.      This civil action may be removed to District Court pursuant to the provisions of

      Title 28, United States Code § 1441(b) in that none of the parties joined and served as a

      defendant are citizens of the State of Rhode Island.

             2.      This action was commenced by Summons and Complaint dated February 11,

      2021, and addressed to the undersigned defendant, CARRABBA’S ITALIAN GRILL, LLC.

      Service was made on the undersigned moving defendants by delivery to CARRABBA’S
Case 1:21-cv-00103-JJM-PAS Document 1 Filed 03/04/21 Page 2 of 4 PageID #: 2




      ITALIAN GRILL, LLC’s agent for service, Corporate Creations Network, Inc. on or about

      February 16, 2021.

              3.      Annexed hereto, in compliance with 28 U.S.C. § 1446(a), are complete and

      accurate copies of the process and pleadings received by the defendants as follows: (1)

      Complaint; and (2) Summons CARRABBA’S ITALIAN GRILL, LLC. (Ex. A)

              4.      The action was filed in the Kent County Superior Court on February 10, 2021

      and assigned a docket number KC-2021-0136.

              5.      By this action, plaintiff asserts claims for carelessness and negligence, against

      defendant CARRABBA’S ITALIAN GRILL, LLC. Upon information and belief, plaintiff,

      Judith Rose resides in Warwick, Kent County, Rhode Island.

              6.      The Court has original (diversity) jurisdiction over this case pursuant to 28

      U.S.C. § 1332(a) as the amount in controversy exceeds Seventy-Five Thousand ($75,000)

      Dollars, exclusive of interests and costs, and the plaintiff and defendants are citizens or entities

      of different states.

              7.      Diversity exists in that, as indicated on the summons, the defendant is not a

      citizen of the State of Rhode Island. The defendant is a Florida limited liability company with

      a principal place of business in Tampa, Florida.

              8.      Defendant maintains that this Notice of Removal is timely filed as pursuant to

      28 U.S.C. §1446(b) as the Notice of Removal has been filed within thirty days after service of

      the complaint on the defendant.
Case 1:21-cv-00103-JJM-PAS Document 1 Filed 03/04/21 Page 3 of 4 PageID #: 3




             9.      The amount in controversy exceeds the jurisdictional limits of $75,000. The

      plaintiff is claiming that she suffered injuries to her head, face, back, neck and hands that

      include a compression fracture of L2 of her lumbar spine and a fracture of her right hand. She

      is claiming medical bills that exceed $17,738.22.

             10.     None of the parties have previously sought to remove this action and there are

      no pending motions in State Court requiring the Court’s attention.

             11.     After this Notice of Removal is filed, written notice of the filing of this Notice

      of Removal will immediately be given to all parties. Notice of this Removal will also be filed

      simultaneously in the Kent County Superior Court of Rhode Island.

             WHEREFORE, the defendants, CARRABBA’S ITALIAN GRILL, LLC, respectfully

      requests that this case be removed to this Court.




                                                           Respectfully submitted,
                                                           FOR THE DEFENDANT

                                                           By: /s/Brian N. Goldberg RI 7585
                                                           Brian N. Goldberg, Esq.
                                                           Tang & Maravelis, P.C.
                                                           200 Toll Gate Rd. Unit 203
                                                           Warwick, Rhode Island 02886
                                                           Phone: 401-384-7265
                                                           Fax: 401-384-7663
                                                           Email: bgoldberg@tangmaravelis.com


                                                           Attorney for Carrabba’s Italian Grill, LLC
Case 1:21-cv-00103-JJM-PAS Document 1 Filed 03/04/21 Page 4 of 4 PageID #: 4




                                    CERTIFICATE OF SERVICE

              I hereby certify that on March 4, 2021, a copy of the foregoing was served by regular
      mail.

      Benjamin A. Pushner, Esq.
      Law Offices of Jeffrey S. Glassman, LLC
      One International Place, Suite 1810
      Boston, MA 02110


                                                  _/s/Brian N. Goldberg RI 7585
                                                  Brian N. Goldberg, Esq.
